LYONS, JUDGE:
Claimant files this claim as a result of loss of items which claimant alleges were taken between the hours of six o’clock a.m. and nine o’clock a.m. on November 9, 1982, while claimant was a student at West Virginia University.
While a student, claimant took a position in the University residence hall, which, required claimant to live within the residence hall. His apartment was provided, and had a sliding glass door that opened onto an outside alley.
The claimant lived in this apartment for three years; and the evidence indicates that the lock was inadequate, but the University maintenance staff furnished the claimant with a two-by-four, which the evidence indicates was cut in such a manner that, with proper installation, it would bar the door and provide an adequate lock.
Claimant indicates that the two-by-four brace supplied was an inadequate brace, and, therefore, the door could be jarred and opened. The evidence clearly indicates that the claimant notified the University maintenance of the defective door. This testimony is corroborated by claimant’s supervisor.
Mr. Nick Asbestos, Assistant Supervisor of Maintenance, stated that on numerous occasions, Mr. Six’s door was left partially open. He also stated that the two-by-four was not too long, as stated by Mr. *176Six, and that Mr. Six had been instructed as to the use of the two-by-four. Mr. John Lawson, the Maintenance Mechanic, stated that he had also seen Mr. Six’s door open on numerous occasions. Mr. Hubert Moyers, Maintenance Supervisor, stated that he had instructed Mr. Six on the use of the two-by-four as a means of security, and, also that he noticed Mr. Six’s door open on several occasions.
A preponderance of the evidence clearly indicates that the claimant himself was negligent in that he left the door open on numerous occasions. He himself testified that students were in and out of this room. The evidence clearly indicates that the University took precautions that, if adequately followed, would have saved Mr. Six’s room from being burglarized.
Claim disallowed.